Citation Nr: 1750245	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extraschedular rating for low back pain with degenerative changes in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his daughter, and an observer


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1975 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

The Veteran has historically been rated at 10 percent for low back pain with degenerative changes under Diagnostic Code 5237, previously Diagnostic Code 5295.  

In February 2007, the Veteran requested reevaluation of his service-connected disabilities and reported an increase in symptoms over the years.  In November 2007, the RO continued the Veteran's 10 percent rating and found that a higher evaluation of 20 percent was not warranted.  In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the record.  The Veteran appealed the denial and in January 2010, the Board remanded the Veteran's case for further development.  In a May 2011 decision, the RO increased the Veteran's rating to 20 percent and found that an evaluation of higher than 20 percent was not warranted.  The Veteran again appealed and the Board remanded the case in March 2012 for additional development.  The RO again denied the Veteran's claim for increased rating in October 2012 and the Board upheld the RO's denial in a May 2014 decision.  

Subsequently, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, The Court affirmed the part of the Board's May 2014 decision that assigned a schedular rating for the Veteran's low back disorder.  The Court also vacated the part of the Board's decision denying referral of the claim for an extraschedular rating.  The Court found that the Board's failure to discuss favorable evidence of symptoms not mentioned in the rating criteria constituted remandable error.  As such, the Court found that the Board failed to provide adequate reasons or bases for its denial of referral for an extraschedular rating.  The Court remanded the matter to the Board for readjudication.

Upon these remand instructions, the Board referred the case to the Director of Compensation for consideration of entitlement to increased ratings for low back pain with degenerative changes in March 2016.  The Director of Compensation found that the record failed to show that the Veteran's condition interfered with employment or has led to frequent hospitalizations and that the medical evidence did not provide an exceptional picture that rendered the application of scheduler standards impractical.  As such, the Director denied the Veteran's claim for entitlement to extraschedular evaluation in August 2016.  Thus, the RO denied the Veteran's claim to extraschedular evaluation in August 2016 and the Veteran again appealed.  

In February 2017, the Board remanded the extraschedular issue for additional development.  

The Board notes that the issue of entitlement to an increased scheduler rating for low back pain including degenerative changes has been raised by the record by a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   

Accordingly, the only issue remaining on appeal is entitlement to an extraschedular rating and this matter is now before the Board.  38 C.F.R. § 20.1100.


FINDING OF FACT

The symptomatology and manifestations caused by the service-connected low back pain with degenerative changes are not shown to be productive of marked interference with employment or frequent periods of hospitalization.



CONCLUSION OF LAW

The criteria for an extraschedular evaluation for low back pain with degenerative changes, currently rated as 10 percent disabling prior to May 11, 2010, and as 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

VA's duty to notify was satisfied by letters in March 2007 and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Extraschedular Considerations

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id. 

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.

Once the Director has made a decision on an extraschedular rating under 3.321(b), the Board can assign an extraschedular rating.  There is a justiciably manageable standard limiting the Director's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).




III.  Background and Analysis

The Veteran contends he is entitled to an increased rating for his low back pain with degenerative changes because his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  Specifically, the Veteran contended at his hearing that he lost two months of work in a two-year period and can only walk a distance of one block at a time, symptoms not contemplated by the spinal scheduler criteria and was therefore deserving of extraschedular consideration.  See December 2009 hearing testimony.    

As noted above, the only question before the Board is whether the Veteran's disability warrants a rating in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter on an extraschedular basis.

Reviewing the relevant evidence of record, on VA examination in May 2007, the Veteran reported no incapacitation from his spine condition.  The VA examiner found that the Veteran's functional impairment is inability to remain upright or seated for prolonged periods of time.  The VA examiner provided no change in diagnosis from the established lumbosacral strain because the Veteran had subjective chronic and recurrent lumbar pain in the midline and paraspinally.  Objectively, he had a slow and careful gait and initial stiffness when getting up from a chair.     

At a December 2009 Board hearing, the Veteran reported that he was unable to work 60 days of work within a two-year period and that his employer did not send him to certain store locations that required 8 hours of standing.  Prolonged sitting or standing was a problem so he was constantly getting up and sitting down.  At the time of the hearing, he planned to continue working as a security guard.  The Veteran worked for the same security company for two years but had been working in the same industry for over a decade.  The Veteran's employer was understanding and did not require doctor notes or medical records when he called off work.  The Veteran's wife testified that she saw the Veteran's exacerbations of back pain that led to him being in bed for two to three days.  

During a May 2010 examination, the Veteran provided subjective complaints regarding his condition.  He denied symptoms of urinary incontinence, urgency, frequency and retention requiring catheterization.  He endorsed symptoms of fatigue, stiffness, spasms and constant pain of the entire lumbar spine.  He denied symptoms of decreased motion and weakness.  Severe flare ups occurred weekly and precipitating factors include lifting more than 40 pounds and walking more than one block.  There were no incapacitating episodes of spine disease.

The Veteran reported significant effects on his employment to the 2010 VA examiner.  He reported that he worked in restaurant management until 1994 but had to quit that line of work due to low back pain.  Since that time, he has performed security work but had to cut back on his hours due to back pain the previous December.  He explained his employer assigned him different duties at work due to his condition of decreased mobility and pain.  There were effects on usual activities of daily living such as chores, shopping and exercise.  He was prevented from sports or recreation and there were moderate effects on traveling.  There was no trouble with feeding, bathing, dressing, toileting and grooming.  In contrast, the VA examiner stated that there were no objective findings to correlate with the above alleged deficits.  The severity of the Veteran's condition was mild and the degree of disability present in the Veteran's low back was described by the examiner as "none."  

At a subsequent March 2012 VA examination, the Veteran provided reports that he could walk no more than two or three blocks.  He denied any bladder or bowel functional impairment.  The Veteran denied tingling or numbness in his legs except when he sat too long, and then he might have felt numbness in his feet.  He did not have lower back surgery, did not wear any brace and did not use any walking aids.  Once a month and during weather changes he had flare ups and did not feel like doing anything.  The 2012 VA examiner diagnosed the Veteran with mild degenerative disc disease of lumbar spine with minimal loss of function and non-neurological involvement.  When noting functional impact of impairment, the VA examiner found that the Veteran's spine condition does not impact his ability to work.  

At a May 2017 VA examination, the Veteran reported difficulty with walking more than a block at a time and that he requires getting up and down from sitting.  Locomotion disturbance and interference with standing were noted as factors contributing to disability.   The Veteran further reported that he works as a security officer two days per week.  He remains seated the vast majority of the time and does not walk more than one-half-a-block at any given time.  At the age of 62, he retired from full-time work at his current job and transitioned to part-time work.  He reported that he began drawing Social Security Income (SSI) at that time, so he had to reduce his work schedule to two days per week to comply with the earned income requirements of SSI.  The VA examiner noted that she reviewed the conflicting medical evidence and determined that his condition remains stable and that he does not require assistive devices.  She further opined that the Veteran has limitations regarding weight bearing, is limited to standing no more than 20 minutes and walking for no more than 150 yards, and should not perform heavy lifting.  The Veteran is capable of performing sedentary to light work only and should have no repetitive bending or twisting at the waist.  

Based on the lay and medical evidence of record, the Board finds that an extraschedular rating in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter for the Veteran's low back pain with degenerative changes is not warranted.

Throughout the entire appeal period, the Veteran has repeatedly complained of chronic pain in his low back, exacerbated by activity.  Further, the Veteran has reported avoiding activities that aggravate his back pain, such as chores, shopping, and exercise, all of which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The objective medical evidence of record supports the Veteran's contentions that his low back pain with degenerative changes causes pain in his back, and limits his movements to a certain extent.  See May 2007 VA examination; May 2010 VA examination; March 2012 VA examination; May 2017 VA examination.

With the exception of his alleged interference with ability to work, the manifestations of the Veteran's low back pain with degenerative changes, to include pain and functional limitations such as standing and sitting, are all contemplated by the schedular criteria.  The manifestations associated with the Veteran's disability include back pain, inability to stand or sit for long prolonged periods, and an inability to walk more than one-half-a-block at a time without pain.  

With respect to any contentions that the Veteran has a marked interference with the ability to work, the evidence of record does not support such a finding.  Only a minimal interference with the ability to work was referenced in the record.  See May 2017 VA examination.  Importantly, despite the May 2017 examiner's opinion, the Veteran was able to sustain work as a security officer.  See December 2009 hearing testimony; see also May 2017 VA examination.  Additionally,  the Veteran reported that he reduced his work schedule to only two days per week to ensure he would still be eligible for SSI benefits which tends to refute any allegation that he was unable to work more than two days per week and provides an alternative explanation was given regarding his working only part-time.  See May 2017 VA examination.  

The Board acknowledges that the Veteran is competent to state that he has back pain that causes him pain while at work.  There is no evidence, other than the Veteran's subjective reports, that the Veteran has missed work, been disciplined or demoted, or lost pay as the result of his low back pain, which might constitute marked interference with employment if shown.  Instead, the Veteran testified that he has worked for the same security company for two years and had been working in the same industry for over a decade.  See December 2009 hearing testimony.  He further testified that his employer had understood his impairment, which the Board finds further weighs against a finding of marked interference with employment.  Additionally, there is no evidence of frequent periods of hospitalization which may warrant extraschedular consideration.  See May 2007 and May 2010 examinations (where the Veteran reported that there were no incapacitating episodes of spine disease).  Simply put, the evidence does not establish that the Veteran's back disability actually interfered with his employment much less markedly interfered with his employment.

Because the Board finds that marked interference with employment is not shown and because there is no evidence that the Veteran's back disability has caused any hospitalizations, the second Thun prong has not been met.  Therefore, an extraschedular rating in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter on an extraschedular basis is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  The Veteran has not raised this argument in statements to VA, nor did he raise it when he appealed the matter to the Court.  Accordingly, the Board will not further consider the matter.  


ORDER

Entitlement to an extraschedular rating for low back pain with degenerative changes in excess of 10 percent prior to May 11, 2010, and in excess of 20 percent thereafter is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


